STATE OF HAWAI`I, Respondent/Plaintiff-Appellee,
v.
JEFFREY TAYLOR, Petitioner/Defendant-Appellant
STATE OF HAWAI`I, Respondent/Plaintiff-Appellee,
v.
JENNIFER TAYLOR, Petitioner/Defendant-Appellant.
Nos. 28168, 28169
Supreme Court of Hawaii.
March 2, 2009.
Meyer M. Ueoka, for petitioners/defendants-appellants on the application

ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI AS UNTIMELY
DUFFY, J., for the court[1]
Petitioners/Defendants-Appellants Jeffrey Taylor and Jennifer Taylor's application for writ of certiorari, filed on February 12, 2009, is hereby dismissed as untimely.
NOTES
[1]  Considered by: Moon, C.J., Nakayama, Acoba, Duffy, JJ., and Circuit Judge Kim, assigned by reason of vacancy.